Citation Nr: 0334531	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  00-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from August 1942 to June 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for the cause of the veteran's death; 
service connection for a left knee disorder for accrued 
benefits purposes, a left hip disorder for accrued benefits 
purposes, a low back disorder for accrued benefits purposes, 
and a lower pelvic disorder for accrued benefits purposes; 
denied dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318; basic eligibility for 
Dependents' Educational Assistance under the provisions of 38 
U.S.C.A. Chapter 35; special monthly compensation based on 
the need for regular aid and attendance or at the housebound 
rate for accrued benefits purposes; and basic eligibility for 
assistance in acquiring specially adaptive housing and/or a 
special home adaptation grant for accrued benefits purposes.  

In September 2001, the Board established the appellant's 
basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35; denied 
service connection for a left foot and ankle disorder for 
accrued benefits purposes, a left knee disorder for accrued 
benefits purposes, a left hip disorder for accrued benefits 
purposes, a lumbosacral spine disorder for accrued benefits 
purposes, and a lower pelvic disorder for accrued benefits 
purposes; denied special monthly compensation based on the 
need for regular aid and attendance or at the housebound rate 
for accrued benefits purposes; denied assistance in acquiring 
specially adaptive housing and/or a special home adaptation 
grant for accrued benefits purposes; remanded the issue of 
service connection for the cause of the veteran's death to 
the RO for additional development of the record; and stayed 
appellate consideration of the issue of the appellant's 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  The appellant has been represented throughout this 
appeal by the Disabled American Veterans.  

REMAND

In his July 2003 Statement of Accredited Representative in 
Appealed Case, the accredited representative advances that 
the most recent VA cardiovascular evaluation of record fails 
to address whether the veteran's service-connected 
post-traumatic stress disorder (PTSD) contributed in bringing 
about his demise.  In reviewing the report of the March 2003 
VA cardiovascular evaluation, the Board observed that the VA 
examiner addressed solely the issue of whether the veteran's 
ultimately fatal cardiovascular disabilities were 
etiologically related to his service-connected PTSD.  In 
light of this fact and given the provisions of 38 C.F.R. 
§ 3.312 (c) (2003), the Board finds that an additional 
Department of Veterans Affairs (VA) cardiovascular evaluation 
of the clinical record would be helpful in resolving the 
issues raised by the instant appeal.  

The Federal Circuit has recently invalidated the thirty-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as being inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 
2002).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit found that the thirty-day period provided in 
§ 3.159(b)(1) in which to respond to a VCCA notice to be 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must take this 
opportunity to inform the appellant that a one full year may 
be taken to respond to a VCAA notice notwithstanding the 
previously provided information.  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then forward the 
veteran's claims files to the VA 
physician who conducted the March 2003 VA 
cardiovascular evaluation.  The physician 
should be asked to prepare an addendum to 
her examination report which addressing 
the following question:  Is it more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's PTSD and other 
service-connected disabilities 
contributed to his cardiovascular 
disabilities in bringing about his 
demise?  If the physician is no longer 
employed by the VA, the veteran's claim 
files should be referred to a different 
physician for review and an opinion.  

3.  The RO should then readjudicate the 
issues of service connection for the 
cause of the veteran's death and the 
appellant's entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 (West 
2002) with specific consideration of the 
provisions of 38 C.F.R. § 3.312 (c) 
(2003).  If the benefits sought on appeal 
remain denied, the appellant and her 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

